



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Newton, 2020 ONCA 176

DATE: 20200305

DOCKET: C65077

Hoy A.C.J.O., Feldman and
    Gillese JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Duane Newton

Appellant

Delmar Doucette, for the appellant

Hannah Freeman, for the respondent

Heard: February 12, 2020

On appeal from the conviction entered by
    Justice C. Bondy of the Superior Court of Justice, dated July 20, 2017, and the
    sentence imposed on December 8, 2017.

APPEAL BOOK ENDORSEMENT

[1]

Mr. Newton asks this panel to review the order
    of Sharpe J.A., dismissing his application for a s. 684 order to appoint
    counsel for the appeal. He argues that Sharpe J.A. misunderstood one of his
    grounds of appeal. We reject that argument. It is clear that Sharpe J.A.
    understood that Mr. Newton argued s. 11(b) of the
Charter
, and not s.
    11(d).

[2]

He also argues that Sharpe J.A. erred in
    characterizing the appeal as barely arguable. We are not persuaded that he
    erred in that characterization, which was made solely for the purpose of
    determining whether a further s. 684 order should be granted. Mr. Newton points
    to no material change in circumstances that would otherwise warrant interfering
    with the order of Sharpe J.A.

[3]

This matter is accordingly dismissed. This
    matter shall be spoken to on April 8, 2020 to address the Crowns proposed
    response to Mr. Newtons ineffective assistance of counsel ground of appeal.


